Citation Nr: 0109984	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-02 141A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error in a January 24, 1978, decision, 
which denied an evaluation in excess of 50 percent for 
paranoid schizophrenia.

(The issue of entitlement to an effective date earlier than 
October 1, 1978, for a 100 percent evaluation for 
schizophrenia, is the subject of a separate Board of 
Veterans' Appeals decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to March 
1986.

This case comes before the Board on motion by the appellant 
asserting clear and unmistakable error in a January 24, 1978, 
Board decision.  The appellant is the veteran's spouse and 
guardian.  The veteran has been determined to be incompetent 
for VA purposes.


FINDINGS OF FACT

1.  By a rating decision, dated in February 1976, the RO 
terminated the award of a temporary total disability rating 
under 38 C.F.R. § 4.29, which had been in effect from May to 
December 1975, and assigned a 30 percent rating for paranoid 
schizophrenia, effective from January 1976.

2.  The veteran disagreed with the actions taken by the RO in 
the February 1976 rating decision and perfected an appeal.

3.  By a rating decision, dated in February 1977, the RO 
increased the disability rating for the veteran's paranoid 
schizophrenia from 30 percent to 50 percent disabling, 
effective from January 1976; however, the veteran continued 
to prosecute his appeal.

4.  At the time of the January 24, 1978 decision by the 
Board, the medical evidence of record showed that the veteran 
had been hospitalized at a VA facility for a continuous 
period of nearly seven months, from May 1975 to December 
1975, for paranoid schizophrenia.

CONCLUSION OF LAW

The Board's decision of January 24, 1978, was clearly and 
unmistakably erroneous in failing to grant an open 
(convalescent) rating of 100 percent for paranoid 
schizophrenia for a period of six months following the 
veteran's discharge from a VA hospital in December 1975.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1403(a), 
(c) (2000); 38 C.F.R. § 4.132, Diagnostic Code 9203 (as in 
effect on January 24, 1978).


REASONS AND BASES FOR FINDING AND CONCLUSION

At a February 2000 RO hearing, the appellant's representative 
raised the issue of clear and unmistakable error in a January 
24, 1978, Board decision in accordance with 38 U.S.C. 7111 
and submitted argument as to this motion on February 27, 
2001.

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (2000).  Section 20.1404(b), as it operates 
in conjunction with section 20.1404(c) to deny review of a 
motion, was recently declared invalid by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
see Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), but as the Federal Circuit found the 
balance of these regulations valid, and as the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of Rule 20.1404(b), there is no 
undue prejudice to the moving party in proceeding without 
further argument and/or submission of evidence in light of 
the Federal Circuit's recent ruling.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

According to the valid regulations cited above, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a) (2000).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2000).  

The appellant's representative argues that the Board failed 
to consider a regulation that would have permitted the 
veteran to receive a 100 percent (convalescent) rating for a 
minimum of six months following his discharge from VA 
hospitalization in December 1975.  The regulation to which 
the appellant's representative refers is as follows, in part:

Convalescent rating in psychotic 
disorders: Upon regular discharge or 
release to non-bed care from a hospital 
where a beneficiary has been under care 
and treatment for a continuous period in 
the hospital of not less than 6 months, 
an open rating of 100 percent will be 
continued for 6 months.  A Veterans 
Administration examination is mandatory 
at the expiration of the 6 months' 
period, after which the condition will be 
rated in accordance with the degree of 
disability shown. 

38 C.F.R. § 4.132, Diagnostic Code 9203 (1975 & 1978).  This 
part of the regulation follows the listing of the criteria 
and the appropriate evaluations for psychotic disorders 
(under which schizophrenia falls).

A description of the facts relevant to the Board decision 
follow.

In September 1975, the veteran submitted a statement 
informing VA that he had been admitted to a VA hospital in 
May 1975.  In an October 1975 rating decision, the RO granted 
a temporary total disability rating under 38 C.F.R. § 4.29 
(1975) (a 100 percent evaluation will be assigned when a 
service-connected disability has required hospital treatment 
in a VA hospital in excess of 21 days).  A VA hospital 
summary shows that the veteran's hospital stay was from May 
20, 1975, to December 12, 1975-approximately seven months.

In a February 1976 rating decision, the RO terminated a 
temporary total disability rating, which had been in effect 
from May 20, 1975 to December 31, 1975, under 38 C.F.R. 
§ 4.29, and assigned a 30 percent evaluation from January 1, 
1976.  The veteran's representative, at that time, submitted 
a notice of disagreement as to the February 1976 rating 
decision, stating that the veteran warranted an evaluation in 
excess of 30 percent and that the veteran had been 
hospitalized from May through December 1975.  The veteran was 
subsequently examined in July 1976.  Following the issuance 
of a statement of the case in August 1976, the veteran 
perfected his appeal.  The veteran had an RO hearing in 
November 1976, and he underwent a VA psychiatric evaluation 
that same month.  In a February 1977 rating decision, the RO 
granted a 50 percent evaluation for paranoid schizophrenia, 
effective January 1, 1976.

The issue before the Board at the time of the January 1978 
decision was whether an evaluation in excess of 50 percent 
for paranoid schizophrenia was warranted.

After having carefully reviewed the evidence of record at the 
time of the January 1978 Board decision and the laws in 
existence at that time, the Board finds that the January 1978 
Board decision contains clear and unmistakable error.  See 38 
C.F.R. § 20.1403(a).  At the time of the Board decision, the 
veteran was seeking an evaluation in excess of 50 percent as 
of January 1976.  The above-cited regulation establishes that 
following a hospital stay for a service-connected psychosis 
for a continuous period of not less than six months, an open 
(convalescent) rating of 100 percent will continue for six 
months upon discharge from the hospital.  38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1975 & 1978).  This is where the Board 
decision is clearly and unmistakably erroneous.

Here, the veteran was hospitalized for a period of nearly 
seven months, from May 1975 to December 1975, for his 
service-connected paranoid schizophrenia, a psychotic 
disorder.  The veteran clearly met the requirements for the 
application of the 1975 regulation.  See id.  Additionally, 
the Board notes that the requirements of the regulation are 
not discretionary, and there is no question that the veteran 
was entitled to at least an additional six months of a 
100 percent (convalescent) rating following his discharge 
from the hospital.  See id.  Therefore, the veteran's 
entitlement to the open rating of 100 percent for six months 
following the his discharge from the VA hospital in December 
1975, is a determination that reasonable minds could not 
differ, and the result would have been manifestly different 
but for the error.  See 38 C.F.R. § 20.1403(a).  It is clear 
that the regulatory provision extant at the time, see 
38 C.F.R. § 4.132, Diagnostic Code 9203 (1975 & 1978), was 
ignored or incorrectly applied, which compels the Board to 
determine that the January 24, 1978, Board decision was 
clearly and unmistakably erroneous.



ORDER

The Board's decision, dated January 24, 1978, was clearly and 
unmistakably erroneous to the extent that it failed to grant 
an open (convalescent) rating of 100 percent for paranoid 
schizophrenia for a period of six months following the 
veteran's discharge from a VA hospital in December 1975.  To 
this extent, the motion is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


Error! Not a valid link



